DETAILED ACTION
This office action is in response to the amendment filed on 04/21/2021 and interview on 05/06/2021.
Claims 45, 50 and 53 have been amended by the applicant.
Claim 68 is being amended through an examiner’s amendment.
Claims 1-44, 52 and 54-63 are cancelled.
Claims 45-51, 53 and 64-71 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Dean on 05/06/2021.
Only current claim 68 is being amended through this Examiner’s Amendment the rest of the claims remain as presented by the applicant in the amendment filed on 04/21/2021. The application has been amended as follows: 
68. A control system as defined in claim [[64]] 45, wherein the ancillary service is "peak shaving".

Claims 45-51, 53 and 64-71 are allowed.
The following is an examiner’s statement of reasons for allowance: 

c. non-transitory storage medium encoded with software for execution by one or more CPUs, configured for:
i. in response to the remote command received from the remote entity when the AC power distribution network is in a state of equilibrium between power generation and load, directing the energy storage arrangement to execute the ancillary service, including generating output signals through the output causing the energy storage arrangement to inject electrical energy into the AC power distribution network;
ii. sensing the characteristic of the electrical energy to detect a power generation deficit occurring in the AC power distribution network after reception of the command from the remote entity at the power connection interface between the electric energy storage arrangement and the AC power distribution arrangement;
iii. in response to detection of the power generation deficit modifying the output signals to cause the energy storage arrangement to initiate execution of a local response while the ancillary service is being executed, whereby the local response and the ancillary service execute concurrently, wherein the local response is configured to lessen the power generation deficit in the AC power distribution network, and is characterized by injection of electrical energy into the AC power distribution network;

A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.
DeBone (US PG Pub No. US20160072288A1) in ¶0049 and ¶0053 teaches energy management controllers manage the power exported to the utility grid by discharging storage 
Schrock (US20140183961A1) in Fig. 4 and [0037]-[0045] describes responding to distributed event and local event. ¶0040 teaches the system determines whether the grid event is a local event or a distributed event, by counting a number of sensors reporting the grid event, and, if the number of sensors is greater than a threshold number of sensors, determining that the grid event is a distributed event. However Schrock doesn’t explicitly teach, exporting power to the grid when the AC power distribution network is in a state of equilibrium between power generation and load and also doesn’t teach executing a local response and ancillary service concurrently.

No other art can be found which alone or in combination teaches the above limitations of independent claim 45 in view of the rest of the limitations of the claim.
Claim 45 is therefore allowed. Dependent claims 46-51, 53 and 64-71 directly or indirectly depend on claim 45 and are therefore allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116